DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-4, 6-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendment presented 12/2/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 3 and 12, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

               Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  

                However, none of the prior art cited alone or in combination provides the motivation to teach a
level shifter circuit, wherein the level shifter circuit comprises a level shifter module and a compare module connected to the level shifter module, wherein the level shifter module comprises a level shifter unit and a control unit connected to the level shifter unit; wherein the level shifter unit is configured to receive a first voltage signal and a second voltage signal, and configured to generate a level shifter result signal according to the first voltage signal and the second voltage signal; wherein the compare module is configured to compare a voltage corresponding to the level shifter result signal with a reference voltage at a predetermined time, configured to generate a compare result, and configured to feed back the compare result to the control unit; wherein the control unit is configured to control the level shifter unit to stop operating in response to the compare result that the voltage corresponding to the level shifter result signal is less than the reference voltage; wherein the control unit is configured to control the level shifter unit to normally operate in response to the compare result that the voltage corresponding to the level shifter result signal is greater than or equal to the reference voltage; wherein the compare module comprises a delay controller and a comparator, the delay controller is electrically connected to the comparator and the control unit, and the delay controller is configured to delay a control signal of the control unit for the predetermined time before being transmitted to the comparator; wherein the driving circuit is shorted in response to a condition that the voltage corresponding to the level shifter result signal is less than the reference voltage; and wherein the driving circuit is not shorted in response to a condition that the voltage corresponding to the level shifter result signal is greater than or equal to the reference voltage as claimed in Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622